[Execution Copy]

 

EXHIBIT 10.12

 

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

 

By and Between

 

GAMECO HOLDINGS, INC., as Seller,

 

AND

 

JACOBS ENTERTAINMENT, INC., as Buyer,

 

 

February 22, 2005

 

--------------------------------------------------------------------------------


 

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTERESTS PURCHASE AGREEMENT (this “Agreement”), dated February
22, 2005 (“Agreement Date”), is entered into by and between GAMECO HOLDINGS,
INC., a Delaware corporation (“Seller”), and JACOBS ENTERTAINMENT, INC., a
Delaware corporation (“Buyer”).  Capitalized terms not defined in context are
defined in Section 13.15.

 

RECITALS

 

A.                                   Seller is the sole member of each the
following Louisiana limited liability companies: (i) JALOU BREAUX BRIDGE, LLC
(“Breaux Bridge”); (ii) JALOU EUNICE, LLC (“Eunice”); and (iii) JALOU OF
JEFFERSON, LLC (“Jefferson”)(Breaux Bridge, Eunice and Jefferson are
collectively, the “Truck Stops” and sometimes individually, each a “Truck
Stop”).

 

B.                                     Breaux Bridge operates a truck stop,
convenience store, restaurant, fueling operation and video draw poker gaming
parlor located at 1869 Mills Highway, Breaux Bridge, St. Martin Parish,
Louisiana.

 

C.                                     Eunice operates a truck stop, convenience
store, restaurant, fueling operation and video draw poker gaming parlor located
at 3747 Highway 190, Eunice, St. Landry Parish, Louisiana.

 

D.                                    Jefferson operates a truck stop,
convenience store, restaurant, fueling operation and video draw poker gaming
parlor located at 7340 Westbank Expressway, Marrero, Jefferson Parish,
Louisiana.

 

E.                                      Seller desires to sell to Buyer, and
Buyer desires to purchase from Seller, upon the terms and subject to the
conditions of this Agreement, all of the membership interests of each of the
Truck Stops (collectively, the “Membership Interests”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements, terms, conditions, covenants, representations and warranties
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 


ARTICLE 1.
PURCHASE AND SALE OF MEMBERSHIP INTERESTS


 


1.1.                              PURCHASE AND SALE OF MEMBERSHIP INTERESTS.  AT
THE CLOSING AND EFFECTIVE AS OF THE CLOSING DATE, (A) SELLER WILL SELL, TRANSFER
AND ASSIGN, FREE AND CLEAR OF ALL LIENS OR CLAIMS WHATSOEVER, ALL OF THE
MEMBERSHIP INTERESTS TO BUYER OR ITS DESIGNEE OR NOMINEE, AND (B) BUYER WILL
PURCHASE THE MEMBERSHIP INTERESTS FROM SELLER AND DELIVER TO SELLER THE PURCHASE
PRICE (AS DEFINED IN SECTION 1.2).

 

1

--------------------------------------------------------------------------------


 


1.2.                              PURCHASE PRICE.


 


1.2.1.                     THE PURCHASE PRICE FOR THE MEMBERSHIP INTERESTS (THE
“PURCHASE PRICE”) SHALL BE TWENTY-TWO MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($ 22,500,000.00).


 


1.2.2.                     THE PURCHASE PRICE SHALL BE PAID TO THE SELLER BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ON THE CLOSING DATE.


 


1.3.                              TRANSFER TAXES.  BUYER AND SELLER SHALL SHARE
EQUALLY ANY AND ALL TRANSFER OR SIMILAR TAXES (BUT EXCLUDING ALL WITHHOLDING
TAXES COMPUTED ON THE BASIS OF NET INCOME) – (“TRANSFER TAXES”) IMPOSED UPON
EITHER PARTY HERETO AS A RESULT OF THE TRANSACTIONS CONTEMPLATED HEREBY.  TO THE
EXTENT ANY EXEMPTIONS FROM SUCH TRANSFER TAXES ARE AVAILABLE, BUYER AND SELLER
SHALL COOPERATE TO PREPARE ANY CERTIFICATES OR OTHER DOCUMENTS NECESSARY TO
CLAIM SUCH EXEMPTIONS.


 


ARTICLE 2.
GAMING RIGHTS OPTION


 


2.1.                              GRANT OF
OPTION.                                                        AS ADDITIONAL
CONSIDERATION FOR THE BUYER’S PURCHASE OF THE MEMBERSHIP INTERESTS HEREUNDER, TO
BE EFFECTIVE AT THE CLOSING HEREUNDER AND CONTINGENT UPON THE SAME, SELLER,
JEFFREY P. JACOBS AND RICHARD E. JACOBS (COLLECTIVELY, THE “OPTIONORS”) DO
HEREBY GRANT TO BUYER THE RIGHT, BUT NOT THE OBLIGATION, TO ACQUIRE ANY AND ALL
INTERESTS ANY OF THE OPTIONORS MAY OWN, WHETHER NOW OWNED OR HEREAFTER ACQUIRED
AND WHETHER HELD JOINTLY OR SEVERALLY, IN ANY GAMING ASSETS OR IN ANY ENTITY
THAT OWNS ANY GAMING ASSETS (THE “OPTION”) DURING THE OPTION TERM.  THE PARTIES
ACKNOWLEDGE THAT THIS AGREEMENT IS INTENDED TO AND DOES GRANT MULTIPLE OPTIONS,
ONE FOR EACH GAMING ASSET COVERED BY THE OPTION DURING THE OPTION TERM AND THAT
THE EXERCISE OF THE OPTION WITH RESPECT TO ANY ONE GAMING ASSET SHALL NOT
PRECLUDE THE EXERCISE OF THE OPTION AT A LATER TIME WITH RESPECT TO ANY OTHER
GAMING ASSETS THAT ARE OR MAY BECOME SUBJECT TO THE OPTION.  NOTWITHSTANDING THE
FOREGOING, NO PASSIVE GAMING INVESTMENT HELD BY ANY OPTIONOR AT ANY TIME SHALL
BE SUBJECT TO THE OPTION OR THE COVENANTS DESCRIBED IN SECTION 2.4 BELOW.


 


2.2.                              OPTION TERM.                       THE OPTION
MAY NOT BE EXERCISED PRIOR TO THE EIGHTEENTH (18TH) MONTHLY ANNIVERSARY OF THE
NOTES CLOSING DATE, AND THE OPTION SHALL EXPIRE IMMEDIATELY UPON THE PAYMENT IN
FULL OF THE NOTES (“OPTION TERM”).  THE OPTION SHALL BE EXERCISED BY DELIVERING
WRITTEN NOTICE (“OPTION NOTICE”) OF THE BUYER’S INTENT TO EXERCISE THE OPTION
PURSUANT TO THE NOTICE PROVISIONS OF SECTION 13.4 BELOW, AND IDENTIFYING THE
SPECIFIC GAMING ASSET(S) TO BE PURCHASED.  THE OPTION MAY NOT BE RESCINDED OR
CANCELED WITHOUT THE PRIOR WRITTEN CONSENT OF THE MAJORITY OF THE HOLDERS OF THE
PRINCIPAL BALANCE THEN OUTSTANDING OF THE NOTES.


 


2.3.                              PURCHASE PRICE AND
CLOSING.                                    THE PURCHASE PRICE FOR ANY GAMING
ASSETS PURCHASED PURSUANT TO THE EXERCISE OF THE OPTION (“OPTION PURCHASE
PRICE”) SHALL BE EQUAL TO THE APPLICABLE OPTIONOR’S ACTUAL COST OF SUCH GAMING
ASSETS.  ABSENT MANIFEST ERROR, THE DETERMINATION OF THE OPTION PURCHASE PRICE
SHALL BE THE ACTUAL COST BASIS OF SUCH GAMING ASSETS AS REFLECTED IN THE BOOKS
AND RECORDS OF THE APPLICABLE OPTIONOR.  THE CLOSING OF ANY PURCHASE

 

2

--------------------------------------------------------------------------------


 


UNDER THE OPTION SHALL TAKE PLACE AT THE BUYER’S PRINCIPAL PLACE OF BUSINESS AND
SHALL OCCUR NOT LATER THEN NINETY (90) DAYS FOLLOWING THE APPLICABLE OPTIONOR’S
RECEIPT OF THE OPTION NOTICE.  THE OPTION PURCHASE PRICE SHALL BE PAID IN CASH,
OR IMMEDIATELY AVAILABLE FUNDS, AT SUCH CLOSING.  THE PARTIES SHALL EXECUTE A
SEPARATE PURCHASE AGREEMENT IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THIS
AGREEMENT FOR THE PURCHASE OF ANY GAMING ASSETS FOLLOWING THE EXERCISE OF THE
OPTION, WITH SUCH ADDITIONS OR MODIFICATIONS AS SHALL BE NECESSARY TO CONVEY THE
PARTICULAR GAMING ASSETS THAT ARE THE SUBJECT OF THE OPTION.


 


2.4.                              ADDITIONAL COVENANTS.


 


2.4.1.                     IN ADDITION TO THE FOREGOING AND NOT IN LIEU THEREOF,
AS ADDITIONAL CONSIDERATION FOR THE BUYER’S PURCHASE OF THE MEMBERSHIP INTERESTS
HEREUNDER, EACH OF THE OPTIONORS COVENANTS AND AGREES THAT COMMENCING ON AND
AFTER THE NOTE CLOSING DATE AND CONTINUING THROUGHOUT THE OPTION TERM, EACH
OPTIONOR WILL HOLD ANY OWNERSHIP INTERESTS IN ANY GAMING ASSETS EITHER THROUGH
THE BUYER OR A WHOLLY-OWNED SUBSIDIARY OF THE BUYER; EXCLUDING, ONLY, ANY GAMING
ASSETS OWNED BY AN OPTIONOR ON THE NOTE CLOSING DATE,


 


2.4.2.                     NOTWITHSTANDING THE FOREGOING SECTION 2.4.1 AND AS AN
EXCEPTION THERETO, ANY OPTIONOR MAY PURCHASE OWNERSHIP INTERESTS IN OR THE
ASSETS OF TRUCK STOPS LOCATED WITHIN THE STATE OF LOUISIANA, WHETHER OR NOT SUCH
OWNERSHIP INTERESTS OR ASSETS ARE HELD IN THE BUYER OR A WHOLLY-OWNED SUBSIDIARY
THEREOF, PROVIDED, HOWEVER, EACH OPTIONOR, AS APPLICABLE, AGREES THAT SUCH
OWNERSHIP INTERESTS OR ASSETS AFTER ACQUISITION OF THE SAME SHALL BE GAMING
ASSETS FOR ALL PURPOSES HEREUNDER AND SHALL BE SUBJECT TO THE RIGHTS OF THE
BUYER UNDER THE OPTION.  EACH OPTIONOR, AS APPLICABLE, AGREES TO EXECUTE SUCH
ADDITIONAL DOCUMENTS AS MAY BE NECESSARY TO COMPLY WITH THE TERMS AND CONDITIONS
OF THIS SECTION 2.4.2.


 


2.5.                              RIGHT OF SALE.  NOTHING CONTAINED IN THIS
ARTICLE 2, INCLUDING BUT NOT LIMITED TO THE GRANT OF THE OPTION, IS INTENDED TO,
NOR SHALL IT BE CONSTRUED AS, RESTRICTING ANY OPTIONOR’S RIGHT TO SELL ANY
GAMING ASSETS TO A THIRD PARTY PRIOR TO THE BUYER’S EXERCISE OF THE OPTION WITH
RESPECT TO THOSE PARTICULAR GAMING ASSETS.


 


2.6.                              ACKNOWLEDGMENT OF CONSIDERATION.  JEFFREY P.
JACOBS AND RICHARD E. JACOBS, INDIVIDUALLY, ACKNOWLEDGE AND AGREE THAT THE
PAYMENT OF THE PURCHASE PRICE UNDER THIS AGREEMENT BY BUYER TO SELLER HAS
SEPARATE DIRECT AND INDIRECT ECONOMIC BENEFIT TO EACH OF THEM AND IS SUFFICIENT
CONSIDERATION FOR THEIR COVENANTS AND AGREEMENTS UNDER THIS ARTICLE 2.


 


2.7.                              NOTEHOLDERS.  THE RIGHTS OF THE BUYER AND THE
OBLIGATIONS OF THE OPTIONORS SET FORTH IN THIS ARTICLE 2 ARE FOR THE BENEFIT OF
THE HOLDERS OF THE NOTES AND NO SUCH RIGHT OR OBLIGATION MAY BE AMENDED, WAIVED,
TERMINATED OR OTHERWISE MODIFIED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
HOLDERS OF A MAJORITY OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTES.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 3.
CLOSING AND DELIVERIES


 


3.1.                              GENERAL.  THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED HEREIN (OTHER THAN THE TRANSACTIONS CONTEMPLATED BY ARTICLE 2)(THE
“CLOSING”) SHALL TAKE PLACE AT 10:00 A.M. ON OR BEFORE MARCH 15, 2005, AT THE
OFFICES OF HAHN LOESER & PARKS, LLP, 3300 BP TOWER, 200 PUBLIC SQUARE,
CLEVELAND, OHIO 44114-2301, OR SUCH OTHER TIME, DATE AND PLACE AS THE PARTIES
MAY AGREE.  THE EFFECTIVE TIME OF CLOSING SHALL BE 12:01 A.M. (THE “EFFECTIVE
TIME”) ON THE DATE OF THE CLOSING (THE “CLOSING DATE”).


 


3.2.                              SELLER’S CLOSING DELIVERIES.  ON THE CLOSING
DATE, SELLER SHALL DELIVER, OR CAUSED TO BE DELIVERED, TO BUYER THE FOLLOWING
ITEMS:


 


3.2.1.                     MEMBERSHIP INTERESTS.  AN INSTRUMENT OF ASSIGNMENT,
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE BUYER AND BUYER’S LEGAL
COUNSEL, CONVEYING THE MEMBERSHIP INTERESTS TO BUYER, TOGETHER WITH THE
CERTIFICATES OF MEMBERSHIP INTERESTS ISSUED BY EACH OF THE TRUCK STOPS TO THE
SELLER;


 


3.2.2.                     RECEIPT.  A RECEIPT EVIDENCING RECEIPT BY SELLER OF
THE PURCHASE PRICE (THE “RECEIPT”);


 


3.2.3.                     LIMITED LIABILITY COMPANY RECORDS.  ALL OF THE
ORIGINAL LIMITED LIABILITY COMPANY RECORDS, INCLUDING COMPANY RECORD BOOKS,
ETC., FOR EACH OF THE TRUCK STOPS;


 


3.2.4.                     OFFICER’S CERTIFICATE.  A CERTIFICATE OF AN OFFICER
OF SELLER TO THE EFFECT THAT THE CONDITIONS SET FORTH IN SECTIONS 9.1 AND 9.2
HAVE BEEN SATISFIED;


 


3.2.5.                     GOOD STANDING CERTIFICATES.  A GOOD STANDING/FULL
FORCE AND EFFECT CERTIFICATE, AS APPLICABLE, DATED NOT MORE THAN THIRTY (30)
DAYS PRIOR TO THE CLOSING DATE, FOR THE SELLER AND EACH OF THE TRUCK STOPS;


 


3.2.6.                     SECRETARY’S INCUMBENCY CERTIFICATE.  A CERTIFICATE OF
THE SECRETARY FOR THE SELLER CERTIFYING (A) THE CURRENT OFFICERS OF THE SELLER
AND EACH OF THE TRUCK STOPS, (B) A CURRENT COPY OF THE SELLER’S ARTICLES OF
INCORPORATION AND THE ARTICLES OF ORGANIZATION FOR EACH OF THE TRUCK STOPS, (C)
A CURRENT COPY OF THE SELLER’S BY-LAWS AND THE OPERATING AGREEMENT OF EACH OF
THE TRUCK STOPS, AND (D) A COPY OF THE SELLER’S RESOLUTION AUTHORIZING THE SALE
CONTEMPLATED BY THIS AGREEMENT; AND


 


3.2.7.                     UPDATES TO SCHEDULES.  AN UPDATE TO EACH OF THE
SCHEDULES ATTACHED TO THIS AGREEMENT IDENTIFYING ANY CHANGES BETWEEN THE
AGREEMENT DATE AND THE CLOSING DATE.


 


3.3.                              BUYER’S CLOSING DELIVERIES.  ON THE CLOSING
DATE, BUYER SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO SELLER THE FOLLOWING
ITEMS:


 


3.3.1.                     WIRE TRANSFER.  THE PURCHASE PRICE, PAID BY WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED IN WRITING BY
SELLER PRIOR TO THE CLOSING;

 

4

--------------------------------------------------------------------------------


 


3.3.2.                     OFFICER’S CERTIFICATE.  A CERTIFICATE OF AN OFFICER
OF BUYER TO THE EFFECT THAT THE CONDITIONS SET FORTH IN SECTIONS 10.1 AND 10.2
HAVE BEEN SATISFIED;


 


3.3.3.                     GOOD STANDING CERTIFICATE.  A GOOD STANDING
CERTIFICATE, DATED NOT MORE THAN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, FOR
THE BUYER;


 


3.3.4.                     SECRETARY’S INCUMBENCY CERTIFICATE.  A CERTIFICATE OF
THE SECRETARY FOR THE BUYER CERTIFYING (A) THE CURRENT OFFICERS OF THE BUYER,
(B) A COPY OF THE BUYER’S CERTIFICATE OF INCORPORATION AND BY-LAWS AND (C) A
COPY OF THE BUYER’S RESOLUTION AUTHORIZING THE SALE CONTEMPLATED BY THIS
AGREEMENT.


 


ARTICLE 4.
DUE DILIGENCE

 


4.1.                              DUE DILIGENCE PERIOD.  BEGINNING ON THE
AGREEMENT DATE AND CONTINUING THEREAFTER UNTIL THE CLOSING DATE (“DUE DILIGENCE
PERIOD”), BUYER SHALL HAVE THE RIGHT TO PERFORM THE FOLLOWING DUE DILIGENCE
PURSUANT TO THE TERMS AND CONDITIONS HEREOF:

 


4.2.                              GENERAL TESTING AND INSPECTIONS.  BUYER SHALL
HAVE THE RIGHT, DURING THE DUE DILIGENCE PERIOD, TO CONDUCT SUCH ENGINEERING,
ENVIRONMENTAL, GENERAL BUSINESS AND FEASIBILITY STUDIES, AUDITS, TEST, REVIEWS
AND/OR SURVEYS OF ANY OR ALL OF THE TRUCK STOPS AND THEIR RESPECTIVE ASSETS,
LIABILITIES, OPERATIONS (INCLUDING GAMING OPERATIONS AND RECORDS), FINANCIAL
PERFORMANCE AND AFFAIRS, AS THE BUYER DEEMS NECESSARY, INCLUDING SOIL TESTS,
BORINGS, DRAINAGE TESTS AND SIMILAR TESTS ON ANY LAND OR IMPROVEMENTS OWNED OR
LEASED BY ANY OF THE TRUCK STOPS, AND AUDITS AND REVIEWS OF ANY OF THE FINANCIAL
AND BUSINESS RECORDS, OPERATIONS, DOCUMENTS AND INSTRUMENTS OF THE SELLER
PERTAINING TO ANY OF THE TRUCK STOPS OR THEIR OPERATIONS.  SUCH STUDIES SHALL BE
CONDUCTED BY THE BUYER AND ITS AGENTS AT THE BUYER’S SOLE COST AND EXPENSE. 
SUBJECT TO REASONABLE ADVANCE NOTICE, THE SELLER AND EACH OF THE TRUCK STOPS
AGREES TO ALLOW BUYER AND ITS AGENTS ACCESS TO ALL ASSETS, RECORDS, DOCUMENTS
AND INSTRUMENTS OF THE TRUCK STOPS TO CONDUCT SUCH STUDIES AND AUDITS, PROVIDED
SUCH ACCESS SHALL NOT UNREASONABLY INTERFERE WITH THE ACTIVITIES OF THE SELLER
OR ANY OF THE TRUCK STOPS.  BUYER SHALL, AND DOES HEREBY, SAVE, DEFEND,
INDEMNIFY AND HOLD THE SELLER AND EACH TRUCK STOP HARMLESS FROM AND AGAINST ALL
CLAIMS, LAWSUITS, JUDGMENTS, LOSSES, LIABILITIES OR EXPENSES OF ANY KIND OR
NATURE WHICH MAY BE ASSERTED AGAINST OR INCURRED BY THE SELLER OR ANY OF THE
TRUCK STOPS AS THE RESULT OF THE BUYER’S OR ITS AGENTS’ ACTIONS AND ACTIVITIES
CONDUCTED PURSUANT TO THIS SECTION 4.2. THE BUYER SHALL KEEP THE RESULTS OF ALL
DUE DILIGENCE ACTIVITIES CONFIDENTIAL UNLESS SPECIFICALLY DIRECTED OR REQUIRED
TO DISCLOSE THE SAME UNDER ANY FEDERAL, STATE OR LOCAL LAW, RULE OR REGULATION
OR UPON THE ORDER OF ANY COURT OR GOVERNMENTAL AGENCY.  NOTWITHSTANDING ANY
OTHER PROVISIONS OF THIS AGREEMENT OR ANY DOCUMENTS CONTEMPLATED HEREBY TO THE
CONTRARY, THE OBLIGATION OF THE BUYER TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE
SELLER AND EACH OF THE TRUCK STOPS UNDER THIS SECTION 4.2 SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE TERMINATION OF THIS AGREEMENT.


 


4.3. TITLE INSURANCE.  PRIOR TO THE CLOSING, BUYER MAY CAUSE TO HAVE DELIVERED
TO BUYER A COMMITMENT FROM A TITLE INSURANCE COMPANY REASONABLY ACCEPTABLE TO
BUYER TO ISSUE AS OF THE CLOSING DATE FOR ANY REAL PROPERTY OWNED OR LEASED BY
ANY OF THE TRUCK STOPS, IN THE CUSTOMARY FORM PRESCRIBED FOR USE IN THE STATE OF
LOUISIANA (COLLECTIVELY, THE “TITLE POLICY”).  SELLER SHALL

 

5

--------------------------------------------------------------------------------


 


DELIVER ANY INFORMATION AS REASONABLY MAY BE REQUIRED BY BUYER’S TITLE INSURANCE
COMPANY UNDER THE REQUIREMENTS SECTION OF THE TITLE INSURANCE COMMITMENT OR
OTHERWISE IN CONNECTION WITH THE ISSUANCE OF BUYER’S TITLE INSURANCE POLICY. 
SELLER SHALL PROVIDE AN AFFIDAVIT OF TITLE OR SUCH OTHER INFORMATION AS BUYER’S
TITLE INSURANCE COMPANY MAY REASONABLY REQUIRE IN ORDER FOR THE TITLE INSURANCE
COMPANY TO DELETE THE STANDARD EXCEPTIONS AND TO INSURE OVER THE “GAP” (I.E.,
THE PERIOD OF TIME BETWEEN THE EFFECTIVE DATE OF THE TITLE INSURANCE COMPANY’S
LAST CHECKDOWN OF TITLE AND THE CLOSING DATE) AND TO CAUSE THE TITLE INSURANCE
COMPANY TO DELETE ALL STANDARD EXCEPTIONS FROM THE FINAL TITLE INSURANCE POLICY.

 


4.4.                              FINANCIAL STATEMENTS.  AS OF THE AGREEMENT
DATE, SELLER HAS DELIVERED, OR CAUSED TO BE DELIVERED, TO THE BUYER A STATEMENT
OF INCOME AND BALANCE SHEET FOR EACH TRUCK STOP FOR THE FULL CALENDAR YEAR
ENDING ON DECEMBER 31, 2004 (COLLECTIVELY, THE “FINANCIAL STATEMENTS”), IN SUCH
DETAIL AS MAY BE REASONABLY REQUESTED BY THE BUYER.

 


ARTICLE 5.
SELLER’S REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Buyer as follows:

 


5.1.                              ORGANIZATION AND AUTHORIZATION.

 


5.1.1.                     SELLER IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


 


5.1.2.                     EACH OF THE TRUCK STOPS IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN FULL FORCE AND EFFECT UNDER THE
LAWS OF THE STATE OF LOUISIANA.  NONE OF THE TRUCK STOPS HAS ANY SUBSIDIARIES.

 


5.2.                              VALIDITY OF AGREEMENTS.  SELLER HAS THE POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND ALL OTHER AGREEMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED OR TO BE EXECUTED AND DELIVERED UNDER THIS
AGREEMENT (THE “TRANSACTION DOCUMENTS”) TO WHICH SELLER IS A PARTY.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY SELLER OF THIS AGREEMENT, THE TRANSACTION
DOCUMENTS AND THE OTHER DOCUMENTS AND CERTIFICATES CONTEMPLATED THEREIN HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF SELLER. 
THIS AGREEMENT IS, AND WHEN EXECUTED AND DELIVERED AT THE CLOSING, THE
TRANSACTION DOCUMENTS TO WHICH SELLER IS A PARTY AND ALL OTHER DOCUMENTS AND
CERTIFICATES CONTEMPLATED THEREIN WILL BE, THE LEGAL, VALID AND BINDING
OBLIGATIONS OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH THEIR
TERMS.


 


5.3.                              NON-CONTRAVENTION.  THE EXECUTION AND DELIVERY
BY SELLER OF THIS AGREEMENT, THE TRANSACTION DOCUMENTS TO WHICH SELLER IS A
PARTY AND ALL OTHER DOCUMENTS AND CERTIFICATES CONTEMPLATED THEREIN AND THE
CONSUMMATION AND PERFORMANCE BY SELLER OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS WILL NOT (I) VIOLATE ANY PROVISION OF
THE ARTICLES OF INCORPORATION OR THE BY-LAWS OF SELLER OR ARTICLES OF
ORGANIZATION OR OPERATING AGREEMENT OF ANY OF THE TRUCK STOPS, (II) VIOLATE OR
RESULT IN ANY DEFAULT UNDER, OR THE ACCELERATION OF (WHETHER BY THE GIVING OF
NOTICE OR THE PASSAGE OF TIME OR BOTH), ANY OBLIGATION UNDER ANY CONTRACT, NOTE,
BOND, MORTGAGE, INDENTURE, OR LEASE TO WHICH SELLER OR ANY OF THE TRUCK


 


6

--------------------------------------------------------------------------------



 


STOPS IS A PARTY OR BY WHICH SELLER OR ANY TRUCK STOP IS BOUND THAT WOULD, IN
ANY SUCH EVENT, BE MATERIAL, OR (III) VIOLATE ANY CONSTITUTIONAL PROVISION,
STATUE, RULE, LAW, REGULATION, AWARD, ORDER, ORDINANCE, JUDGMENT, DECREE,
CITATION, POLICY, STANDARD, INTERPRETATION, WRIT OR INJUNCTION OF ANY
GOVERNMENTAL BODY (COLLECTIVELY, “LAW”).


 


5.4.                              CAPITALIZATION.  THE MEMBERSHIP INTERESTS
REPRESENT THE ONLY AUTHORIZED, ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH
TRUCK STOP.  THE MEMBERSHIP INTERESTS ARE DULY AND VALIDLY ISSUED AND
OUTSTANDING AND ARE FULLY PAID AND NONASSESSABLE.  THE MEMBERSHIP INTERESTS HAVE
NOT BEEN ISSUED IN VIOLATION OF, AND ARE NOT SUBJECT TO, AND THERE ARE NO,
OUTSTANDING OPTIONS OR OTHER CONVERSION OR EXCHANGE RIGHTS RELATING TO THE
MEMBERSHIP INTERESTS.  THERE ARE NO AUTHORIZED OR OUTSTANDING OPTIONS UNDER
WHICH THE SELLER OR ANY OF THE TRUCK STOPS MAY BE OBLIGATED TO ISSUE OR SELL ANY
EQUITY INTERESTS OF ANY TRUCK STOP.  EXCEPT AS IDENTIFIED ON SCHEDULE 5.4, THERE
ARE NO AGREEMENTS, COMMITMENTS, CONTACTS OR RIGHTS OF FIRST REFUSAL RELATING TO
THE ISSUANCE, SALE OR TRANSFER OF ANY EQUITY INTEREST OF OR PROFIT PARTICIPATION
IN ANY OF THE TRUCK STOPS.  AT THE CLOSING, BUYER SHALL RECEIVE THE MEMBERSHIP
INTERESTS FREE AND CLEAR OF ALL LIENS AND CLAIMS WHATSOEVER.  AS OF THE CLOSING,
NO TRUCK STOP SHALL BE SUBJECT TO ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO
REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY EQUITY INTERESTS (INCLUDING
MEMBERSHIP INTERESTS).  SELLER HAS FULL LEGAL AND BENEFICIAL OWNERSHIP OF THE
MEMBERSHIP INTERESTS.  THE MEMBERSHIP INTERESTS HAVE NOT BEEN REGISTERED UNDER
ANY SECURITIES LAWS WITH ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL BODY

 


5.5.                              TITLE TO TRUCK STOP PROPERTY.  AS OF THE
AGREEMENT DATE, EXCEPT AS DISCLOSED ON SCHEDULE 5.5, EACH TRUCK STOP HAS GOOD
AND VALID TITLE TO, OR A VALID AND ENFORCEABLE LEASEHOLD INTEREST IN, ALL OF ITS
PROPERTIES AND ASSETS, TANGIBLE OR INTANGIBLE, AS REFLECTED IN EACH TRUCK STOP’S
FINANCIAL STATEMENTS, AND THE SCHEDULES ATTACHED THERETO, AND THE SAME ARE FREE
AND CLEAR OF ALL LIENS AND CLAIMS EXCEPT (A) LIENS TO BE RELEASED AT OR PRIOR TO
CLOSING, (B) SUCH LIENS THAT ARE DISCLOSED BY THE TITLE POLICY (INCLUDING REAL
PROPERTY TAXES THAT ARE A LIEN BUT NOT YET DUE AND OWING) FOR EACH TRUCK STOP
AND THE RECORDS OF THE SECRETARY OF STATE OF LOUISIANA AND (C) THOSE LIENS AND
CLAIMS IDENTIFIED ON SCHEDULE 5.5.

 

5.6.                               Tax Matters. Except as set forth on Schedule
5.6, Seller and each Truck Stop, as applicable, has timely filed or will timely
file, in the manner provided by Law, all Tax Returns for periods prior to and
including the Closing Date which are required to be filed with respect of the
income or operations of Seller. All such Tax Returns are complete and correct in
all material respects and have been prepared in material compliance with all
applicable laws and regulations. Seller has paid or will pay all Taxes owed for
the taxable periods covered by such Tax Returns (whether or not shown thereon)
in the manner provided by Law. None of the assets of any Truck Stop is subject
to any Liens for any Taxes, and to the Seller’s actual knowledge there is no
basis upon which such a Lien could be asserted.

 


5.7.                              ENVIRONMENTAL LIABILITY.  TO THE SELLER’S
ACTUAL KNOWLEDGE, THERE HAS BEEN NO RELEASE, THREATENED RELEASE, SPILL, LEAK,
DISCHARGE OR EMISSION OF ANY HAZARDOUS MATERIALS TO THE AIR, SURFACE WATER,
GROUNDWATER OR SOIL AT ANY OF THE TRUCK STOPS REQUIRING CORRECTIVE ACTION UNDER
ANY APPLICABLE ENVIRONMENTAL LAWS.  TO THE SELLER’S ACTUAL KNOWLEDGE, THERE HAS
BEEN NO MATERIAL RELEASE, THREATENED RELEASE, SPILL, LEAK, DISCHARGE OR EMISSION
OF ANY HAZARDOUS MATERIALS TO THE AIR, SURFACE WATER, GROUNDWATER OR SOIL AT ANY
OF THE TRUCK STOPS THAT IS A VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAWS. 
“HAZARDOUS MATERIALS” MEANS ANY HAZARDOUS OR TOXIC SUBSTANCE

 

7

--------------------------------------------------------------------------------


 


OR WASTE OR ANY CONTAMINANT OR POLLUTANT REGULATED OR OTHERWISE CREATING
LIABILITY UNDER ANY ENVIRONMENTAL LAWS, INCLUDING, WITHOUT LIMITATION,
“HAZARDOUS SUBSTANCES” AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT, AS AMENDED, “TOXIC SUBSTANCE” AS DEFINED BY THE
TOXIC SUBSTANCE CONTROL ACT, AS AMENDED, “HAZARDOUS WASTES” AS DEFINED BY THE
RESOURCE CONSERVATION AND RECOVERY ACT, AS AMENDED, “HAZARDOUS MATERIALS” AS
DEFINED BY THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AS AMENDED, THERMAL
DISCHARGES, RADIOACTIVE SUBSTANCES, PCBS, NATURAL GAS, PETROLEUM PRODUCTS OR
BYPRODUCTS AND CRUDE OIL.  “ENVIRONMENTAL LAWS” MEANS ALL LAWS RELATING TO
POLLUTION, WORKER HEALTH AND WORKER SAFETY, OR THE ENVIRONMENT, AND ALL OTHER
LAWS RELATING TO EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF
HAZARDOUS MATERIALS INTO THE ENVIRONMENT OR OTHERWISE RELATING TO THE
GENERATION, DISTRIBUTION, USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR
HANDLING OF HAZARDOUS MATERIALS.  EACH OF THE TRUCK STOPS IS AND HAS BEEN IN
MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, PROVIDED ANY NONCOMPLIANCE HAS
NOT HAD AND IS NOT LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON SUCH RESPECTIVE
TRUCK STOP OR ITS OPERATIONS.  BUYER ACKNOWLEDGES THAT EACH OF THE TRUCK STOPS
CONTAINS A FUELING OPERATION FOR THE SALE AND DISPERSAL TO THE GENERAL PUBLIC OF
GAS AND DIESEL FUELS.  NEITHER THE SELLER NOR ANY TRUCK STOP HAS RECEIVED ANY
WRITTEN NOTICE, REPORT OR OTHER INFORMATION REGARDING ANY ACTUAL OR ALLEGED
VIOLATION OF ENVIRONMENTAL LAWS RELATING TO ANY TRUCK STOP.


 


5.8.                              JEFFERSON CONSTRUCTION COSTS.  SELLER AGREES
THAT ANY COSTS OR EXPENSES NECESSARY TO COMPLETE THE CONSTRUCTION OF THE TRUCK
STOP AT JEFFERSON IN ACCORD WITH THOSE CERTAIN PLANS AND SPECIFICATIONS OF
PERRIN & CARTER, INC., DATED OCTOBER 29, 2003 (“PLANS AND SPECIFICATIONS”),
SHALL BE AND REMAIN THE COSTS AND EXPENSES OF THE SELLER EVEN IF SUCH COSTS AND
EXPENSES ARE INCURRED AFTER THE CLOSING DATE.  SELLER REPRESENTS THAT FOLLOWING
THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT IT SHALL RETAIN THE FINANCIAL
ABILITY TO PAY ALL OF THE COSTS AND EXPENSES OF COMPLETING THE JEFFERSON TRUCK
STOP PURSUANT TO THE PLANS AND SPECIFICATIONS.


 


5.9.                              SELLER INTER-COMPANY LOANS.  NOTWITHSTANDING
THE CONTENTS OF THE FINANCIAL STATEMENTS OR ANY OTHER LANGUAGE TO CONTRARY
CONTAINED IN THIS AGREEMENT, ANY LOANS, NOTES PAYABLE OR OTHER DEBT OBLIGATIONS
BETWEEN THE SELLER AND ANY OF THE TRUCK STOPS OR BETWEEN THE TRUCK STOPS AND ANY
OTHER SUBSIDIARIES OF THE SELLER (COLLECTIVELY, THE “SELLER INTER-COMPANY
LOANS”) SHALL BE RETIRED BY THE SELLER FROM THE PROCEEDS OF THE PURCHASE PRICE
AND SHALL NOT BE A PART OF THE TRANSFER OF THE MEMBERSHIP INTERESTS AT CLOSING. 
IN NO EVENT SHALL THE BUYER, NOR ANY OF ITS SUBSIDIARIES, INCLUDING, BUT NOT
LIMITED TO, THE TRUCK STOPS FOLLOWING THE CLOSING, HAVE ANY LIABILITY FOR ANY OF
THE SELLER INTER-COMPANY LOANS.


 


5.10.                        CONSENTS, ETC.  EXCEPT AS IDENTIFIED ON SCHEDULE
5.10 OR THE MATTERS DESCRIBED IN SECTION 6, ANY REGISTRATION, DECLARATION OR
FILING WITH, OR CONSENT, APPROVAL, LICENSE, PERMIT OR OTHER AUTHORIZATION OR
ORDER BY, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, DOMESTIC OR FOREIGN, THAT IS
REQUIRED IN CONNECTION WITH THE VALID EXECUTION, DELIVERY, ACCEPTANCE AND
PERFORMANCE BY THE SELLER AND EACH OF THE TRUCK STOPS UNDER THIS AGREEMENT OR
THE CONSUMMATION BY THE SELLER AND EACH OF THE TRUCK STOPS OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY HAS BEEN OR WILL BE COMPLETED, MADE OR OBTAINED
ON OR BEFORE THE CLOSING DATE.


 


5.11.                        LITIGATION, ETC.  EXCEPT AS SET FORTH ON SCHEDULE
5.11, TO THE SELLER’S ACTUAL KNOWLEDGE THERE ARE NO CLAIMS AGAINST THE SELLER OR
ANY OF THE TRUCK STOPS OR ANY OF THEIR ASSETS, OR PENDING OR THREATENED BY THE
SELLER OR ANY OF THE TRUCK STOPS AGAINST ANY THIRD PARTY, AT LAW OR

 

8

--------------------------------------------------------------------------------


 


IN EQUITY, OR BEFORE OR BY ANY GOVERNMENTAL BODY.  TO THE SELLER’S ACTUAL
KNOWLEDGE, NO TRUCK STOP IS SUBJECT TO ANY JUDGMENT, ORDER OR DECREE OF ANY
COURT OR OTHER GOVERNMENTAL BODY (EXCEPTING VARIOUS LICENSING NECESSARY FOR ITS
CUSTOMARY AND ON-GOING OPERATIONS).


 


5.12.                        BROKERS’ FEES.  NO INVESTMENT BANKER, BROKER,
FINDER OR OTHER INTERMEDIARY HAS BEEN RETAINED BY OR IS AUTHORIZED TO ACT ON
BEHALF OF SELLER WHO MIGHT BE ENTITLED TO ANY FEE OR COMMISSION FROM BUYER OR
THE COMPANY UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


5.13.                        NO ADVERSE CHANGE.  FROM THE AGREEMENT DATE TO THE
CLOSING DATE, THERE SHALL BE NO ADVERSE CHANGE IN THE OPERATING RESULTS, ASSETS,
LIABILITIES, OPERATIONS, PROSPECTS, EMPLOYEE RELATIONS OR CUSTOMER OR SUPPLIER
RELATIONS OF ANY OF THE TRUCK STOPS WHICH HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.14.                        CONDUCT PENDING CLOSING.  FROM THE AGREEMENT DATE
UNTIL THE CLOSING DATE, SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE EACH OF THE TRUCK STOPS TO BE OPERATED AND TO CARRY ON ITS RESPECTIVE
BUSINESSES IN THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE.


 


ARTICLE 6.
BUYER’S REPRESENTATIONS AND WARRANTIES


 

Buyer hereby represents and warrants to Seller as follows:

 


6.1.                              ORGANIZATION AND POWER. BUYER IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE.


 


6.2.                              AUTHORIZATION AND VALIDITY OF AGREEMENTS.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY BUYER OF THIS AGREEMENT, THE TRANSACTION
DOCUMENTS AND THE OTHER DOCUMENTS AND CERTIFICATES CONTEMPLATED THEREIN HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF BUYER.  BUYER
HAS THE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, THE TRANSACTION
DOCUMENTS AND THE OTHER DOCUMENTS AND CERTIFICATES CONTEMPLATED TO BE EXECUTED
HEREIN AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY.  THIS AGREEMENT
AND THE TRANSACTION DOCUMENTS AND THE OTHER DOCUMENTS AND CERTIFICATES
CONTEMPLATED HEREIN CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF
BUYER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


6.3.                              NON-CONTRAVENTION.  THE EXECUTION AND DELIVERY
BY BUYER OF THIS AGREEMENT, THE TRANSACTION DOCUMENTS AND THE OTHER DOCUMENTS
AND CERTIFICATES CONTEMPLATED THEREIN AND THE CONSUMMATION AND PERFORMANCE BY
BUYER OF THE TRANSACTIONS CONTEMPLATED HEREIN WILL NOT (I) VIOLATE ANY PROVISION
OF THE ARTICLES OF INCORPORATION OR BY-LAWS OF BUYER, (II) VIOLATE, OR BE IN
CONFLICT WITH ANY PROVISION OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE
TERMINATION OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY, OR CAUSE THE
ACCELERATION OF THE MATURITY OF ANY LIABILITY OR OTHER OBLIGATION TO WHICH BUYER
IS A PARTY, OR (III) VIOLATE ANY LAW.


 


6.4.                              BROKERS’ FEES.  NO INVESTMENT BANKER, BROKER,
FINDER OR OTHER INTERMEDIARY HAS BEEN RETAINED BY OR IS AUTHORIZED TO ACT ON
BEHALF OF BUYER WHO MIGHT BE ENTITLED TO ANY FEE OR COMMISSION FROM SELLER UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------


 


6.5.                              NON-REGISTRATION.  THE BUYER UNDERSTANDS AND
AGREES THAT THE MEMBERSHIP INTERESTS ARE NOT REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), NOR THE SECURITIES LAWS OF ANY
STATE, AND, ACCORDINGLY, THE MEMBERSHIP INTERESTS MAY NOT BE OFFERED, SOLD,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR DISPOSED OF IN THE ABSENCE OF
REGISTRATION OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


 


6.6.                             
DEVICES.                                                   THE BUYER
ACKNOWLEDGES THAT ALL DEVICES OPERATED AT ANY OF THE TRUCK STOPS ARE OWNED AND
OPERATED THEREIN BY A THIRD-PARTY, LICENSED DEVICE OWNER, TO-WIT; SOUTHERN
TRADING CORPORATION, A LOUISIANA CORPORATION.  ALL SUCH DEVICES ARE OPERATED
PURSUANT TO DEVICE PLACEMENT AGREEMENTS BETWEEN EACH OF THE TRUCK STOPS AND
SOUTHERN TRADING CORPORATION, COPIES OF WHICH HAVE BEEN PROVIDED TO THE BUYER.


 


6.7.                              LICENSURE.                                    
THE BUYER ACKNOWLEDGES THAT THE ACTIVITIES OF THE VIDEO DRAW POKER GAMING
PARLORS AND THE ALCOHOL, TOBACCO AND LOTTERY SALES, AS APPLICABLE, CONDUCTED AT
EACH OF THE TRUCK STOPS ARE SUBJECT TO LICENSING AND REGULATION BY VARIOUS
FEDERAL, STATE AND LOCAL GOVERNMENTAL BODIES.  THE BUYER FURTHER ACKNOWLEDGES
THAT APPROPRIATE NOTIFICATIONS TO THE LOUISIANA STATE GAMING AUTHORITIES OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL BE REQUIRED
PROMPTLY FOLLOWING THE CLOSING HEREUNDER.


 


ARTICLE 7.
SURVIVAL


 

The representations and warranties contained in Sections 5.1 through 5.9 and
Sections 6.1 through 6.7, inclusive, shall survive the execution and delivery of
this Agreement and consummation of the transactions provided for in this
Agreement without limitation as to time.  The representations and warranties
contained in Sections 5.10 through 5.14 shall survive the Closing hereunder and
shall continue in effect for a period of one (1) year from and after the Closing
Date.

 


ARTICLE 8.
MUTUAL COVENANTS AND AGREEMENTS


 


8.1.                              EXPENSES.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THIS AGREEMENT AND THE TRANSACTION DOCUMENTS, EACH PARTY SHALL BEAR
ITS OWN EXPENSES IN CONNECTION WITH AND IN PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS.  BUYER SHALL BE SOLELY RESPONSIBLE FOR ALL OF ITS COSTS
INCURRED IN ITS DUE DILIGENCE ACTIVITIES, INCLUDING, BUT NOT LIMITED TO, THE
COSTS OF ANY SURVEYS, ENVIRONMENTAL SITE ASSESSMENT STUDIES, TITLE POLICIES AND
TITLE COMMITMENTS AND ANY AND ALL COSTS, EXPENSES OR FEES RELATING TO ITS
FINANCING OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.


 


8.2.                              COOPERATION.  EACH PARTY SHALL CAUSE EVERY
PERSON THAT IS A SHAREHOLDER, DIRECTOR, OFFICER OR EMPLOYEE OF ANY PARTY HERETO
OR ANY OF THE TRUCK STOPS TO USE ALL COMMERCIALLY REASONABLE EFFORTS TO ASSIST
IN THE SATISFACTION OF SUCH PARTY’S OBLIGATIONS HEREUNDER AND IN THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN.

 

10

--------------------------------------------------------------------------------


 


ARTICLE 9.
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE


 

The obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions precedent, any one or more of which may be
waived by Buyer in writing:

 


9.1.                              COMPLIANCE WITH COVENANTS.  SELLER SHALL HAVE
PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, OBLIGATIONS
AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT
AT OR PRIOR TO THE CLOSING DATE.


 


9.2.                              REPRESENTATION AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE CLOSING DATE AS IF MADE ON SUCH
DATE, EXCEPT FOR ANY CHANGES PERMITTED BY THE TERMS OF THIS AGREEMENT.


 


9.3.                              ACTIONS OF SELLER AT CLOSING.  AT THE CLOSING
AND UNLESS OTHERWISE WAIVED BY BUYER, SELLER SHALL HAVE DELIVERED TO BUYER THOSE
DELIVERIES SET FORTH IN SECTION 3.2.


 


9.4.                              FINANCING.  BUYER SHALL HAVE OBTAINED THE
FINANCING NECESSARY TO CONSUMMATE THE TRANSACTION.


 


9.5.                              NO MATERIAL ADVERSE EFFECT.  FROM AND AFTER
THE AGREEMENT DATE, THERE SHALL NOT HAVE BEEN ANY EVENT OR CHANGE IN THE SELLER
OR ANY OF THE TRUCK STOPS WHICH HAS HAD A MATERIAL ADVERSE EFFECT.


 


9.6.                              FINANCIAL STATEMENTS.  EXCEPTING ONLY NORMAL
RECURRING CHANGES RELATED TO THE USUAL OPERATIONS OF THE TRUCK STOPS, NONE OF
THE TRUCK STOPS SHALL HAVE SUFFERED OR INCURRED A MATERIAL CHANGE IN ITS
FINANCIAL STATEMENTS BETWEEN DECEMBER 31, 2004 AND THE CLOSING DATE.


 


ARTICLE 10.
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE


 

The obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions precedent, any one or more of which may be
waived by Seller in writing:

 


10.1.                        COMPLIANCE WITH COVENANTS.  BUYER SHALL HAVE
PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, OBLIGATIONS
AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT
AT OR PRIOR TO THE CLOSING DATE.


 


10.2.                        REPRESENTATION AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF BUYER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON THE CLOSING DATE AS IF MADE ON SUCH DATE, EXCEPT FOR
ANY CHANGES EXPRESSLY PERMITTED BY THE TERMS OF THIS AGREEMENT.


 


10.3.                        ACTIONS OF BUYER AT CLOSING.  AT THE CLOSING AND
UNLESS OTHERWISE WAIVED BY SELLER, BUYER SHALL HAVE DELIVERED TO SELLER THOSE
DELIVERIES SET FORTH IN SECTION 3.3.

 

11

--------------------------------------------------------------------------------


 


ARTICLE 11.
TERMINATION OF AGREEMENT


 


11.1.                        TERMINATION OF AGREEMENT.  THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME PRIOR TO THE CLOSING DATE ONLY AS FOLLOWS:


 


11.1.1.               BY MUTUAL AGREEMENT.  IF SELLER AND BUYER BOTH AGREE TO
TERMINATE THE AGREEMENT.


 


11.1.2.               BY BUYER.  BUYER MAY TERMINATE THIS AGREEMENT AT ANYTIME
PRIOR TO THE CLOSING FOR ANY REASON OR NO REASON IN THE SOLE DISCRETION OF THE
BUYER.


 


11.1.3.               BY SELLER.  SELLER MAY TERMINATE THIS AGREEMENT BY GIVING
WRITTEN NOTICE TO BUYER IF BUYER HAS MATERIALLY BREACHED ANY OF ITS COVENANTS
CONTAINED IN THIS AGREEMENT OR IF THERE IS ANY INACCURACY IN ANY OF THE
REPRESENTATIONS OR WARRANTIES MADE BY BUYER, IF SELLER HAS PREVIOUSLY NOTIFIED
BUYER IN WRITING OF SUCH BREACH OR INACCURACY AND THE BREACH OR INACCURACY HAS
CONTINUED WITHOUT CURE FOR A PERIOD OF FIFTEEN (15) DAYS AFTER SUCH NOTICE.


 


11.2.                        EFFECT OF TERMINATION.  IN THE EVENT OF A
TERMINATION OR BREACH (PRIOR TO THE CONSUMMATION OF THE CLOSING) BY EITHER
PARTY, THIS AGREEMENT SHALL THEREAFTER BE NULL AND VOID AND OF NO FURTHER FORCE
OR EFFECT AND EACH PARTY SHALL BE SOLELY RESPONSIBLE FOR ANY AND ALL COSTS OR
EXPENSES IT HAS INCURRED HEREUNDER.


 


ARTICLE 12.
INDEMNIFICATION


 


12.1.                        SELLER’S AGREEMENT TO INDEMNIFY.


 


12.1.1.               BUYER CLAIMS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
ARTICLE 12, SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS BUYER OR ANY OF ITS
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES OR AGENTS (“BUYER INDEMNITEES”)
FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTIONS, LOSSES, DAMAGES
(COMPENSATORY, PUNITIVE OR OTHER), DEFICIENCIES, TAXES, LIABILITIES,
OBLIGATIONS, REIMBURSEMENTS, COSTS AND EXPENSES OF ANY KIND OR NATURE,
PENALTIES, FINES, EXPENSES (INCLUDING REASONABLE ATTORNEYS’ AND EXPERTS’ FEES
AND EXPENSES) AND ALL AMOUNTS PAID IN INVESTIGATION, DEFENSE OR SETTLEMENT OF
ANY OF THE FOREGOING (COLLECTIVELY, “LOSSES”) SUFFERED OR INCURRED BY ANY OF
THEM ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF (A) ANY INACCURACY IN
ANY REPRESENTATIONS OR WARRANTIES CONTAINED IN ARTICLE 5 OF THIS AGREEMENT, (B)
ANY BREACH OR NON-FULFILLMENT BY SELLER OF ANY OF ITS COVENANTS CONTAINED IN
THIS AGREEMENT, THE TRANSACTION DOCUMENTS OR ANY AGREEMENT DELIVERED PURSUANT TO
THIS AGREEMENT, OR (C) ANY LOSSES ARISING FROM OR RELATED TO THE SELLER’S
OPERATION OF THE TRUCK STOPS PRIOR TO THE CLOSING DATE (COLLECTIVELY, “BUYER
CLAIMS”).

 

12

--------------------------------------------------------------------------------


 


12.1.2.               CAP.  NO BUYER CLAIMS SHALL BE ASSERTED PURSUANT TO
SECTION 12.1.1 UNTIL THE AGGREGATE LOSSES SUFFERED OR INCURRED BY BUYER ARE
EQUAL TO OR GREATER THAN $100,000 (THE “THRESHOLD AMOUNT”), IN WHICH EVENT THE
BUYER CLAIMS MAY BE ASSERTED ONLY TO THE EXTENT OF THE LOSSES IN EXCESS OF SUCH
AMOUNT, EXCLUDING INDIVIDUAL LOSSES THAT ARE LESS THAN THE THRESHOLD AMOUNT. 
WITH RESPECT TO BUYER CLAIMS ASSERTED PURSUANT TO SECTION 12.1.1, NO
INDEMNIFICATION SHALL BE MADE IN EXCESS OF THE PURCHASE PRICE (THE “CAP”).


 


12.2.                        BUYER’S AGREEMENT TO INDEMNIFY.


 


12.2.1.               SELLER’S CLAIMS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS ARTICLE 12, BUYER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER AND
ANY OF ITS OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES OR AGENTS (“SELLER
INDEMNITEES”) FROM AND AGAINST ALL LOSSES SUFFERED OR INCURRED BY ANY OF THEM
ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF (I) ANY INACCURACY IN ANY
REPRESENTATIONS OR WARRANTIES CONTAINED IN ARTICLE 6 OF THIS AGREEMENT, (II) ANY
BREACH OR NON-FULFILLMENT BY BUYER OF ANY OF ITS COVENANTS CONTAINED IN THIS
AGREEMENT, THE TRANSACTION DOCUMENTS OR ANY AGREEMENT DELIVERED PURSUANT TO THIS
AGREEMENT OR (III) ANY LOSSES ARISING FROM OR RELATED TO THE BUYER’S OPERATION
OF THE TRUCK STOPS ON OR AFTER THE CLOSING DATE (COLLECTIVELY, “SELLER CLAIMS”).


 


12.2.2.               CAP.  NO SELLER CLAIMS SHALL BE ASSERTED PURSUANT TO
SECTION 12.2.1 UNTIL THE AGGREGATE LOSSES SUFFERED OR INCURRED BY SELLER ARE
EQUAL TO OR GREATER THAN THE THRESHOLD AMOUNT, IN WHICH EVENT THE SELLER CLAIMS
MAY BE ASSERTED TO THE FULL EXTENT OF THE LOSSES SUFFERED OR INCURRED BY SELLER,
EXCLUDING INDIVIDUAL LOSSES THAT ARE LESS THAN THE THRESHOLD AMOUNT. 
ADDITIONALLY, WITH RESPECT TO SELLER CLAIMS ASSERTED PURSUANT TO SECTION 11.2.1,
NO INDEMNIFICATION SHALL BE MADE IN EXCESS OF THE CAP.


 


12.3.                        PROCEDURES FOR RESOLUTION AND PAYMENT OF
THIRD-PARTY CLAIMS FOR INDEMNIFICATION.


 


12.3.1.               NOTICE AND CONTROL.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
IN THE EVENT ANY THIRD PARTY ASSERTS A CLAIM WITH RESPECT TO ANY MATTER AS TO
WHICH THE INDEMNITIES IN THIS AGREEMENT RELATE, THE PARTY OR PARTIES AGAINST
WHOM THE CLAIM IS ASSERTED (WHETHER SINGULAR OR PLURAL, THE “INDEMNITEE”) SHALL
GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTY OR PARTIES (WHETHER SINGULAR OR
PLURAL, THE “INDEMNITOR”) IN REASONABLE DETAIL SO THAT THE INDEMNITOR IS OR WILL
BE ABLE TO REASONABLY UNDERSTAND THE BASIS OF THE CLAIM; PROVIDED THAT THE
FAILURE OF THE INDEMNITEE TO PROVIDE SUCH NOTICE SHALL NOT RELIEVE THE
INDEMNITOR OF ITS OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT THE INDEMNITOR IS
MATERIALLY PREJUDICED THEREBY. THEREAFTER, THE INDEMNITOR SHALL HAVE THE RIGHT
AT ITS ELECTION TO TAKE OVER THE DEFENSE OR SETTLEMENT OF THE THIRD PARTY CLAIM
AT ITS OWN EXPENSE BY GIVING PROMPT NOTICE TO THE INDEMNITEE.  IF THE INDEMNITOR
DOES NOT GIVE SUCH NOTICE AND DOES NOT PROCEED DILIGENTLY

 

13

--------------------------------------------------------------------------------


 


SO TO DEFEND THE THIRD PARTY CLAIM WITHIN 30 DAYS AFTER RECEIPT OF THE NOTICE OF
THE THIRD PARTY CLAIM, THE INDEMNITOR SHALL BE BOUND BY ANY DEFENSE OR
SETTLEMENT THAT THE INDEMNITEE MAY MAKE AS TO THOSE CLAIMS AND SHALL REIMBURSE
THE INDEMNITEE FOR ITS LOSSES RELATED TO THE DEFENSE OR SETTLEMENT OF THE THIRD
PARTY CLAIM. SUBJECT TO INDEMNITOR RETAINING CONTROL OF THE CLAIM OR SETTLEMENT
THEREOF, THE INDEMNITEE SHALL, AT ITS OPTION AND EXPENSE, HAVE THE RIGHT TO
PARTICIPATE IN THE DEFENSE OF ANY SUCH CLAIMS DEFENDED BY THE INDEMNITOR (EXCEPT
THAT INDEMNITOR SHALL NOT BE RESPONSIBLE FOR THE FEES AND EXPENSES OF COUNSEL TO
INDEMNITEE UNLESS AGREED TO IN WRITING). THE PARTIES SHALL COOPERATE IN
DEFENDING AGAINST ANY ASSERTED THIRD PARTY CLAIMS.


 


12.3.2.               CLAIM RESOLUTION.  ANYTHING IN THIS SECTION 12.3 TO THE
CONTRARY NOTWITHSTANDING, (A) IF THERE IS A REASONABLE PROBABILITY THAT A THIRD
PARTY CLAIM MAY MATERIALLY AND ADVERSELY AFFECT THE INDEMNITEE OTHER THAN AS A
RESULT OF MONEY DAMAGES OR OTHER MONEY PAYMENTS, THE INDEMNITEE SHALL HAVE THE
RIGHT, AT ITS OWN COST AND EXPENSE, TO DEFEND, COMPROMISE OR SETTLE SUCH CLAIM;
PROVIDED, HOWEVER, THAT IF SUCH CLAIM IS SETTLED WITHOUT THE INDEMNITOR’S
CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), THE
INDEMNITEE SHALL BE DEEMED TO HAVE WAIVED ALL RIGHTS HEREUNDER AGAINST THE
INDEMNITOR FOR MONEY DAMAGES ARISING OUT OF SUCH CLAIM, AND (B) THE INDEMNITOR
SHALL NOT, WITHOUT THE WRITTEN CONSENT OF THE INDEMNITEE, SETTLE OR COMPROMISE
ANY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT (I) WHICH DOES NOT INCLUDE AS
AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR THE PLAINTIFF TO THE
INDEMNITEE A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR (II) IF SUCH
SETTLEMENT, COMPROMISE OR CONSENT INVOLVES THE IMPOSITION OF EQUITABLE REMEDIES
OR THE IMPOSITION OF ANY OBLIGATIONS ON SUCH INDEMNITEE OTHER THAN FINANCIAL
OBLIGATIONS FOR WHICH SUCH INDEMNITEE WILL BE FULLY INDEMNIFIED HEREUNDER.


 


12.4.                        REMEDIES EXCLUSIVE; NO OTHER REMEDIES.  THE
REMEDIES CONTAINED IN THIS ARTICLE 12 SHALL BE THE PARTIES’ SOLE AND EXCLUSIVE
REMEDIES FOR ANY POST-CLOSING CLAIMS MADE IN CONNECTION WITH THIS AGREEMENT. 
EACH PARTY HERETO HEREBY WAIVES AND RELEASES, AND COVENANTS NOT TO SEEK OR
ASSERT, ANY OTHER CLAIMS OR REMEDIES IN THE EVENT THAT THE CLOSING OCCURS.


 


12.5.                        LIMITATION OF DAMAGES.  IN NO EVENT SHALL ANY PARTY
TO THIS AGREEMENT BE LIABLE TO ANY OTHER PARTY FOR CONSEQUENTIAL, PUNITIVE OR
OTHER SIMILAR DAMAGES.


 


ARTICLE 13.
MISCELLANEOUS


 


13.1.                        REFORMATION AND SEVERABILITY.  IF ANY PROVISION OF
THIS AGREEMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR
FUTURE LAWS EFFECTIVE DURING THE TERM HEREOF, IN LIEU OF SUCH ILLEGAL, INVALID
OR UNENFORCEABLE PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS PART OF THIS
AGREEMENT A PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND BE LEGAL, VALID AND ENFORCEABLE
CONSISTENT WITH THE INTENTIONS OF

 

14

--------------------------------------------------------------------------------


 


THE PARTIES HERETO, AND THE LEGALITY, VALIDITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS HEREOF SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY.  LIKEWISE, EACH REPRESENTATION, WARRANTY AND COVENANT CONTAINED HEREIN
SHALL HAVE INDEPENDENT SIGNIFICANCE AND, IF ANY PARTY HERETO HAS BREACHED ANY
REPRESENTATION, WARRANTY OR COVENANT CONTAINED HEREIN IN ANY RESPECT, THE FACT
THAT THERE EXISTS ANOTHER REPRESENTATION, WARRANTY OR COVENANT RELATING TO THE
SAME SUBJECT MATTER (REGARDLESS OF THE RELATIVE LEVELS OF SPECIFICITY) WHICH
SUCH PARTY HAS NOT BREACHED SHALL NOT DETRACT FROM OR MITIGATE THE FACT THAT THE
PARTY IS IN BREACH OF THE FIRST REPRESENTATION, WARRANTY OR COVENANT.


 


13.2.                        FURTHER ASSURANCES.  ALL PARTIES AGREE AND OBLIGATE
THEMSELVES, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS,
MANAGERS, EMPLOYEES AND AGENTS, TO PROMPTLY EXECUTE ANY ADDITIONAL DOCUMENTS AND
INSTRUMENTS AND TAKE ANY OTHER ACTIONS NECESSARY AND PROPER FOR THE COMPLETE AND
EXPEDITIOUS IMPLEMENTATION AND SATISFACTION OF THE PROVISIONS AND INTENT OF THIS
AGREEMENT.  IN ADDITION, THE SELLER AGREES THAT DURING AND SUBSEQUENT TO THE
SALE TRANSACTION, IT SHALL HAVE A CONTINUING DUTY TO SUPPLY SUCH REASONABLE
INFORMATION AND DOCUMENTATION AND TO PERFORM SUCH ACTS AS MAY BE REQUIRED BY ANY
FEDERAL, STATE OR LOCAL AUTHORITY OR THE LIQUOR AND GAMING LAWS OF THE STATE OF
LOUISIANA, INCLUDING, BUT NOT LIMITED TO, MAKING ITS BOOKS AND RECORDS AVAILABLE
TO THE BUYER OR ITS DESIGNEE ON AN AS-NEEDED, REASONABLE BASIS AFTER THE
CLOSING; PROVIDED, HOWEVER, IN NO EVENT WHATSOEVER SHALL THE SELLER BE REQUIRED
TO PAY OR BE RESPONSIBLE FOR THE PAYMENT OF ANY MONIES IN CONNECTION THEREWITH.


 


13.3.                        LIQUOR AND GAMING LAWS OF THE STATE OF LOUISIANA. 
EACH OF THE PARTIES AGREE THAT THIS AGREEMENT IS AND SHALL BE SUBJECT TO THE
LIQUOR AND GAMING LAWS OF THE STATE OF LOUISIANA AND TO THE OVERSIGHT OF THE
LOUISIANA STATE POLICE AND THE GAMING CONTROL BOARD OF THE STATE OF LOUISIANA.


 


13.4.                        NOTICES.  ANY NOTICE OR OTHER COMMUNICATION
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO BE
PROPERLY GIVEN WHEN PERSONALLY DELIVERED (BY HAND OR BY COURIER), WHEN SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, WHEN
SENT BY FACSIMILE TRANSMISSION, OR WHEN DELIVERED BY OVERNIGHT OR SIMILAR
DELIVERY SERVICES, FEES PREPAID, TO THE PARTY ENTITLED TO RECEIVE SUCH NOTICE AT
THE ADDRESS (OR FACSIMILE NUMBER) SET FORTH BELOW OR AT SUCH OTHER ADDRESS (OR
FACSIMILE NUMBER) AS SUCH PARTY SHALL PROVIDE IN A WRITTEN NOTICE TO THE OTHERS
IN ACCORDANCE WITH THE TERMS OF THIS SECTION 13.4.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THIS AGREEMENT, NOTICE SHALL BE DEEMED TO BE RECEIVED
BY THE PARTY TO WHOM SUCH NOTICE WAS SENT, IN THE CASE OF NOTICE GIVEN BY
PERSONAL DELIVERY, ON THE DATE OF DELIVERY, IN THE CASE OF NOTICE GIVEN BY
CERTIFIED MAIL (OR BY SUCH COMPARABLE METHOD), THREE (3) BUSINESS DAYS AFTER
MAILING, IN THE CASE OF NOTICE BY OVERNIGHT DELIVERY SERVICE, ON THE DATE OF
DELIVERY TO SUCH OVERNIGHT DELIVERY SERVICE, AND, IN THE CASE OF NOTICE BY
FACSIMILE TRANSMISSION, ON THE DATE OF ACTUAL TRANSMISSION.


 

If to Seller, to

 

Gameco Holdings, Inc.

 

 

10515 Colonial Downs Parkway

 

 

New Kent, Virginia 23124

 

 

Facsimile: (804) 966-1567

 

 

Attention: Ian M. Stewart

 

15

--------------------------------------------------------------------------------


 

With a copy to:

 

Stanley R. Gorom III, Esq.

 

 

Hahn Loeser & Parks, LLP

 

 

3300 BP Tower

 

 

200 Public Square

 

 

Cleveland, OH 44114

 

 

Facsimile: (216) 274-2460

 

 

 

If to Buyer, to:

 

Jacobs Entertainment, Inc.

 

 

240 Main Street

 

 

Black Hawk, Colorado 80422

 

 

Facsimile: (303) 582-0239

 

 

Attention: Stephen R. Roark

 

 

 

With a copy to:

 

Samuel E. Wing, Esq.

 

 

Jones & Keller

 

 

1625 Broadway, Suite 1600

 

 

Denver, Colorado 80202

 

 

Facsimile: (303) 573-0769

 

 

 

And to:

 

Robert A. Weible, Esq.

 

 

Baker & Hostetler, LLP

 

 

3200 National City Center

 

 

1900 East Ninth Street

 

 

Cleveland, Ohio 44114

 

 

Facsimile: (216) 696-0740

 


13.5.                        HEADINGS AND INTERPRETATIONS.  THE HEADINGS OF
ARTICLES AND SECTIONS CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND
SHALL NOT BE DEEMED TO CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY
PROVISION OF THIS AGREEMENT.


 


13.6.                        WAIVER.  THE FAILURE OF ANY PARTY TO INSIST, IN ANY
ONE OR MORE INSTANCES, UPON PERFORMANCE OF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THIS AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OR A
RELINQUISHMENT OF ANY RIGHT OR CLAIM GRANTED OR ARISING HEREUNDER OR OF THE
FUTURE PERFORMANCE OF ANY SUCH TERM, COVENANT OR CONDITION, AND SUCH FAILURE
SHALL IN NO WAY EFFECT THE VALIDITY OF THIS AGREEMENT OR THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO. ADDITIONALLY, NO WAIVER OF ANY BREACH OF THIS
AGREEMENT SHALL BE A WAIVER OF ANY SUBSEQUENT BREACH.  NO WAIVER SHALL BE
EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY THE PARTY GRANTING SUCH WAIVER.


 


13.7.                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, AND
ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


13.8.                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS, AND THE PARTIES EXPRESSLY AGREE THAT
VENUE, FOR ALL PURPOSES HEREUNDER, SHALL REST EXCLUSIVELY WITH THE STATE AND
FEDERAL COURTS OF THE STATE OF COLORADO.

 

16

--------------------------------------------------------------------------------


 


13.9.                        ASSIGNABILITY AND BINDING EFFECT.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. THIS AGREEMENT TOGETHER WITH THE
TRANSACTION DOCUMENTS AND THE RIGHTS AND OBLIGATIONS HEREUNDER MAY NOT BE
ASSIGNED BY EITHER PARTY WITHOUT THE EXPRESS WRITTEN CONSENT OF THE OTHER.


 


13.10.                  AMENDMENTS.  THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED
OR SUPPLEMENTED EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY EACH OF THE PARTIES
HERETO.


 


13.11.                  THIRD PARTIES.  EXCEPT FOR THE HOLDERS OF THE NOTES WHO
SHALL BE THIRD PARTY BENEFICIARIES OF ARTICLE 2, NOTHING HEREIN EXPRESSED OR
IMPLIED IS INTENDED OR SHALL BE CONSTRUED TO CONFER UPON OR GIVE TO ANY PERSON
OTHER THAN THE PARTIES HERETO AND THEIR SUCCESSORS OR PERMITTED ASSIGNS, ANY
RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT.


 


13.12.                  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS TOGETHER WITH THE SCHEDULES AND EXHIBITS HERETO AND THERETO, SHALL
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND SHALL SUPERSEDE ALL PRIOR NEGOTIATIONS,
LETTERS OF INTENT, UNDERSTANDINGS AND AGREEMENTS. A DISCLOSURE OF ANY
INFORMATION IN A SCHEDULE ATTACHED HERETO, OR DELIVERY PURSUANT TO THE TERMS
HEREOF, SHALL BE CONSIDERED A DISCLOSURE OF SUCH INFORMATION IN ANY OTHER
SCHEDULES IN WHICH THE SAME INFORMATION MAY OTHERWISE BE REQUIRED TO BE INCLUDED
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


13.13.                  OTHER INTERPRETIVE
MATTERS.                                           IN THIS AGREEMENT, UNLESS A
CLEAR CONTRARY INTENTION APPEARS:  (A) THE SINGULAR NUMBER INCLUDES THE PLURAL
NUMBER AND VICE VERSA; (B) REFERENCE TO ANY PERSON INCLUDES SUCH PERSON’S
SUCCESSORS AND ASSIGNS BUT ONLY IF SUCH SUCCESSORS AND ASSIGNS ARE PERMITTED BY
THIS AGREEMENT AND REFERENCE TO A PERSON IN A PARTICULAR CAPACITY EXCLUDES SUCH
PERSON IN ANY OTHER CAPACITY; (C) REFERENCE TO ANY GENDER INCLUDES EACH OTHER
GENDER; (D) REFERENCE TO ANY AGREEMENT (INCLUDING THIS AGREEMENT AND THE
SCHEDULES HERETO), DOCUMENT OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR
INSTRUMENT AS AMENDED OR MODIFIED AND IN EFFECT FROM TIME TO TIME IN ACCORDANCE
WITH THE TERMS THEREOF AND, IF APPLICABLE, THE TERMS HEREOF (AND WITHOUT GIVING
EFFECT TO ANY AMENDMENT OR MODIFICATION THAT WOULD NOT BE PERMITTED IN
ACCORDANCE WITH THE TERMS HEREOF); (E) REFERENCE TO ANY APPLICABLE LAW MEANS
SUCH APPLICABLE LAW AS AMENDED, MODIFIED, CODIFIED OR REENACTED, IN WHOLE OR IN
PART, AND IN EFFECT FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS
PROMULGATED THEREUNDER AND REFERENCE TO ANY PARTICULAR PROVISION OF ANY
APPLICABLE LAW SHALL BE INTERPRETED TO INCLUDE ANY REVISION OF OR SUCCESSOR TO
THAT PROVISION REGARDLESS OF HOW NUMBERED OR CLASSIFIED; (F) REFERENCE TO ANY
ARTICLE OR SECTION MEANS SUCH ARTICLE OR SECTION HEREOF; (G) “HEREUNDER,”
“HEREOF,” “HERETO” AND WORDS OF SIMILAR IMPORT SHALL BE DEEMED REFERENCES TO
THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR SECTION OR OTHER PROVISION
HEREOF; AND (H) “INCLUDING” (AND WITH CORRELATIVE MEANING “INCLUDE”) MEANS
INCLUDING WITHOUT LIMITING THE GENERALITY OF ANY DESCRIPTION PRECEDING SUCH
TERM.

 


13.14.                  CERTAIN ASSISTANCE IN INCOME TAX PREPARATION AND AUDITS
AND OTHER MATTERS.


 


13.14.1.                                                         TAX
PREPARATION.

 

17

--------------------------------------------------------------------------------


 

13.14.1.1.                                                BUYER AND SELLER SHALL
FURNISH, AT NO COST TO THE OTHER, SUCH DATA AS THE OTHER PARTY MAY REASONABLY
REQUIRE TO PREPARE TAX RETURNS.  IF ADDITIONAL DATA IS REQUIRED BY SELLER OR
BUYER FOR PREPARATION OF TAX RETURNS OR TAX EXAMINATIONS, SUCH ADDITIONAL
INFORMATION (INCLUDING REPRODUCTION OF TAX RETURNS, TAX ASSESSMENTS, AND
RECORDS) SHALL BE FURNISHED, AT NO COST AND WITHIN A REASONABLE TIME AFTER
REQUESTED IN WRITING.

 

13.14.1.2.                                                BUYER AND SELLER SHALL
RETAIN, UNTIL THE APPLICABLE STATUTES OF LIMITATIONS (INCLUDING ANY EXTENSIONS)
HAVE EXPIRED, COPIES OF ALL TAX RETURNS, SUPPORTING WORK SCHEDULES, AND OTHER
RECORDS OR INFORMATION WHICH MAY BE RELEVANT TO SUCH TAX RETURNS FOR ALL TAX
PERIODS OR PORTIONS THEREOF ENDING PRIOR TO THE CLOSING DATE.  COPIES OF ALL
SUCH TAX RETURNS SHALL BE PROMPTLY PROVIDED TO ANY PARTY UPON REQUEST OF THE
SAME.

 


13.14.2.                                                         TAX AUDITS. 
BUYER AND SELLER SHALL PROVIDE REASONABLE ASSISTANCE TO EACH OTHER WITH ANY TAX
AUDITS OR OTHER ADMINISTRATIVE OR JUDICIAL PROCEEDINGS INVOLVING ANY OF THE
TRUCK STOPS AT NO COST TO THE OTHER. NEITHER PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER, UNLESS REQUIRED BY LAW, INITIATE ANY CONTACT OR
VOLUNTARILY ENTER INTO ANY AGREEMENT WITH, OR VOLUNTEER ANY INFORMATION TO, THE
TAXING AUTHORITIES WITH REGARD TO TAX RETURNS OR DECLARATIONS OF THE OTHER
PARTY.


 


13.15.                  ADDITIONAL DEFINITIONS.  THE FOLLOWING DEFINITIONS SHALL
APPLY:


 


13.15.1.                                                         CLAIM MEANS ANY
ACTUAL, THREATENED OR POTENTIAL CLAIM (WHETHER ORAL OR WRITTEN), DEMAND,
LITIGATION, ACTION, SUIT, INVESTIGATION, PROCEEDING, HEARING, COMPLAINT,
ASSESSMENT OR JUDGMENT, ADMINISTRATIVE OR JUDICIAL, AT LAW OR IN EQUITY.


 


13.15.2.                                                         DEVICES SHALL
MEAN “VIDEO DRAW POKER DEVICES” AS DEFINED IN THE VIDEO DRAW POKER DEVICES
CONTROL LAW, LOUISIANA REVISED STATUTES, TITLE 27:301 ET SEQ., AS AMENDED FROM
TIME TO TIME.


 


13.15.3.                                                         ENTITY MEANS A
CORPORATION, ASSOCIATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, LIMITED
LIABILITY PARTNERSHIP, TRUST OR ANY OTHER ENTITY OR ORGANIZATION.


 


13.15.4.                                                         GAMING ASSETS
SHALL MEAN ANY ASSETS, IN ANY FORM, THAT RELATE TO THE OPERATION OR OWNERSHIP OF
CASINOS, RACE-TRACKS, TRUCK STOPS OR OTHER OPERATIONS WHOSE PRIMARY PURPOSE IS
LAWFULLY PROVIDING GAMES OF CHANCE (INCLUDING PARI-MUTUEL WAGING) FOR PLAY BY
THE

 

18

--------------------------------------------------------------------------------



 


GENERAL PUBLIC; PROVIDED, HOWEVER, GAMING ASSETS SHALL NOT INCLUDE A PASSIVE
GAMING INVESTMENT.


 


13.15.5.                                                         GOVERNMENTAL
BODY MEANS ANY FEDERAL, STATE, COUNTY, PARISH, LOCAL OR FOREIGN GOVERNMENTAL
AUTHORITY, QUASI-GOVERNMENTAL AUTHORITY OR ANY REGULATORY, ADMINISTRATIVE OR
OTHER AGENCY, DEPARTMENT, COMMISSION, TRIBUNAL, BOARD, BUREAU, INSTRUMENTALITY,
ANY POLITICAL OR OTHER SUBDIVISION, OR ANY BODY THEREOF, OR ANY FEDERAL, STATE,
COUNTY, LOCAL OR FOREIGN COURT OR ARBITRATOR.


 


13.15.6.                                                         LIEN MEANS ANY
MORTGAGE, PLEDGE, SECURITY INTEREST, ENCUMBRANCE, COVENANT, CONDITION,
RESTRICTION, EASEMENT, CLAIM, LIEN OR CHARGE OF ANY KIND (INCLUDING, WITHOUT
LIMITATION, ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT OR LEASE IN
THE NATURE THEREOF), ANY SALE OF RECEIVABLES WITH RECOURSE, OR ANY FILING OR
AGREEMENT TO FILE A FINANCING STATEMENT AS DEBTOR UNDER THE UNIFORM COMMERCIAL
CODE OR ANY SIMILAR STATUTE.


 


13.15.7.                                                         LIQUOR AND
GAMING LAWS OF THE STATE OF LOUISIANA SHALL MEAN THE LAWS PROMULGATED IN THE
LOUISIANA REVISED STATUTES TITLE 27:301 ET SEQ., AND TITLE 26:1 ET SEQ., AS
AMENDED FROM TIME TO TIME AND THE LOUISIANA ADMINISTRATIVE CODE PROVISIONS
INTERPRETING THE SAME.


 


13.15.8.                                                         MATERIAL
ADVERSE EFFECT MEANS ANY MATTER OR MATTERS WHICH WOULD, ALONE OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON  (I) THE FINANCIAL CONDITION,
OPERATING RESULTS, ASSETS, LIABILITIES, OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE), BUSINESS OR PROSPECTS OF ANY OF THE TRUCK STOPS OR THE SELLER, (II)
ANY MATERIAL VIOLATION BY THE SELLER OR ANY OF THE TRUCK STOPS OF THE LIQUOR AND
GAMING LAWS OF THE STATE OF LOUISIANA, (III) THE REVOCATION OR SUSPENSION, FOR
ANY PERIOD OF TIME, OF ANY LIQUOR OR GAMING LICENSE ISSUED BY THE STATE OF
LOUISIANA TO ANY OF THE TRUCK STOPS.


 


13.15.9.                                                         NOTES SHALL
MEAN COLLECTIVELY THE BUYER’S 11 7/8% SENIOR SECURED NOTES DUE 2009, IN THE
ORIGINAL PRINCIPAL BALANCE OF $125,000,000 AND THOSE ADDITIONAL 11 7/8% SENIOR
SECURED NOTES DUE 2009, ISSUED IN 2005, IN THE ORIGINAL PRINCIPAL AMOUNT OF
$23,000,000 (“ADDITIONAL NOTES”)


 


13.15.10.                                                   NOTES CLOSING DATE
SHALL MEAN THE DATE UPON WHICH THE ADDITIONAL NOTES ARE FULLY ISSUED AND FUNDED.


 


13.15.11.                                                   PASSIVE GAMING
INVESTMENT SHALL MEAN ANY PASSIVE INVESTMENT IN THE VOTING EQUITY OF A
PUBLICLY-TRADED ENTITY, EVEN IF SUCH ENTITY MAY OWN GAMING ASSETS. 
NOTWITHSTANDING THE FOREGOING, AN INVESTMENT SHALL NOT BE CONSIDERED PASSIVE IF
EITHER RICHARD E. JACOBS OR JEFFREY P. JACOBS, WHETHER JOINTLY OR INDIVIDUALLY:
(I) HAS

 

19

--------------------------------------------------------------------------------


 


THE POWER, WHETHER BY VOTING RIGHTS, CONTRACT OR OTHERWISE, TO ELECT OR APPOINT
A MAJORITY OF A GIVEN ENTITY’S BOARD OF DIRECTORS; OR (II) OTHERWISE
PARTICIPATES (EXCLUDING THE ACT OF VOTING THEIR EQUITY INTERESTS) IN THE
MANAGEMENT OF AN ENTITY.


 


13.15.12.                                                   PERSON MEANS AN
INDIVIDUAL, CORPORATION, GOVERNMENTAL BODY, ASSOCIATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, LIMITED LIABILITY PARTNERSHIP, TRUST, OR ANY OTHER ENTITY OR
ORGANIZATION.


 


13.15.13.                                                   TAX MEANS THE
DOMESTIC FEDERAL, STATE, AND LOCAL INCOME, PAYROLL, WITHHOLDING, EXCISE, SOCIAL
SECURITY, SALES, USE, AD VALORUM, REAL AND PERSONAL PROPERTY, OCCUPANCY,
BUSINESS, CAPITAL STOCK, FRANCHISE, TRANSFER, EMPLOYMENT AND UNEMPLOYMENT, AND
ANY OTHER TAX, FEE, DUTY, ASSESSMENT OR GOVERNMENTAL CHARGE OF ANY KIND
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ALL INTEREST, PENALTIES AND ESTIMATED
TAXES).


 


13.15.14.                                                   TAX RETURN MEANS
RETURNS, REPORTS, CLAIMS FOR REFUND, INFORMATION RETURNS OR OTHER DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY RELATED OR SUPPORTING SCHEDULES, STATEMENTS
OR INFORMATION) FILED OR REQUIRED TO BE FILED.


 


13.16.                  INCORPORATION.   ANY AND ALL SCHEDULES OR OTHER
DOCUMENTS REFERRED TO HEREIN OR ATTACHED HERETO ARE INCORPORATED HEREIN AS IF
FULLY REWRITTEN IN THIS AGREEMENT.


 

[The remainder of this page has been left intentionally blank.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Agreement Date.

 

 

 

BUYER:

 

JACOBS ENTERTAINMENT, INC.

 

 

 

 

 

By: /s/ Stephen R. Roark

 

 

Stephen R. Roark, Chief Financial Officer

 

 

 

 

 

SELLER:

 

 

 

GAMECO HOLDINGS, INC.

 

 

 

 

 

By: /s/ Ian M. Stewart

 

 

Ian M. Stewart, Vice President

 

 

 

 

 

For the purpose of agreeing to the terms, conditions and

 

covenants of Article 2 only:

 

 

 

 

 

/s/ Jeffrey P. Jacobs

 

 

Jeffrey P. Jacobs

 

 

 

 

 

/s/ Richard E. Jacobs

 

 

Richard E. Jacobs

 

21

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 5.4                             Capitalization

 

Schedule 5.5                             Liens, Claims and Title Exceptions

 

Schedule 5.6                             Tax Matters

 

Schedule 5.10                       Consents

 

Schedule 5.11                       Litigation

 

22

--------------------------------------------------------------------------------


 

Schedule 5.4

 

[Capitalization]

 

1.                                       Jefferson has entered into that certain
Development Agreement, dated September 26, 2003, by and between Jefferson and
Jackpot Truck Stop, L.L.C., a Louisiana limited liability company (“Jackpot”),
which provides for, inter alia, the payment of a portion of the gaming revenue
from this location to Jackpot.

 

23

--------------------------------------------------------------------------------


 

Schedule 5.5

 

[Liens, Claims and Title Exceptions]

 

1.                                       EUNICE:

 

a.                                       Those exceptions to title disclosed in
the Owner’s Title Policy, issued by Lawyers Title Insurance Corporation, Policy
No. 136-00-780885, dated October 30, 2003, together with the endorsement, dated
as of the Closing.

 

2.                                       BREAUX BRIDGE:

 

a.                                       Those exceptions to title disclosed in
the Owner’s Title Policy, issued by Lawyers Title Insurance Corporation, Policy
No. A75-0547929, dated July 1, 2003, together with the endorsement, dated as of
the Closing.

 

3.                                       JEFFERSON:

 

a.                                       Those exceptions to title disclosed in
the Owner’s Title Policy, issued by Lawyers Title Insurance Corporation, Policy
No. B12-0006655, dated June 28, 2004, together with the endorsement, dated as of
the Closing.

 

b.                                      Sublease Agreement between Jefferson, as
Landlord, and Subway Real Estate Corp., as Tenant, dated December 9, 2004.

 

c.                                       Sublease Agreement between, Jefferson,
as Sub-lessor, and Point of Sale, L.L.C. as Sub-lessee, dated July 1, 2004.

 

d.                                      Development Agreement by and between
Jefferson and Jackpot Truck Stop, L.L.C., a Louisiana limited liability company,
dated September 26, 2003.

 

e.                                       The litigation described on Schedule
5.11.

 

24

--------------------------------------------------------------------------------


 

Schedule 5.6

 

[Tax Matters]

 

None

 

25

--------------------------------------------------------------------------------


 

Schedule 5.10

 

[Consents]

 

1.                                       An establishment license has not been
issued for the gaming operations located at Eunice.  The application has been
filed and the regulatory investigation and approval process associated therewith
is underway.

 

2.                                       An establishment license has not been
issued for the gaming operations located at Jefferson.  The application is being
filed.

 

3.                                       The transfers contemplated by this
Agreement will require notification by the Buyer to the Louisiana State Police
within ten (10) days of their completion.

 

26

--------------------------------------------------------------------------------


 

Schedule 5.11

 

[Litigation]

 

1.                                       Avondale Truck Stop, L.L.C. vs. The
Parish of Jefferson, Al-Huda, Inc., Al-Batool, Inc. and the Jefferson Parish
Council, No. 604-603, in the 24th Judicial District Court for the Parish of
Jefferson, State of Louisiana, Division “L”, and consolidated with, Phillip
Hebert vs. The Parish of Jefferson, Al-Huda, Inc., Al-Batool, Inc. and the
Jefferson Parish Council, No. 604-604, in the 24th Judicial District Court for
the Parish of Jefferson, State of Louisiana, Division “K”

 

27

--------------------------------------------------------------------------------


 

[This Page Left Intentionally Blank]

 

28

--------------------------------------------------------------------------------